DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 10, 12, 14, 16 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7, 11 and 12 of U.S. Patent No. 10,831,591. Although the claims at issue are not identical, they are not patentably distinct from each other because claimed limitations are disclosed within U.S. Patent No. 10,831,591. Mapping shown below.
17/522,264
US 10,831,591
1
1
2
-
3
10
4
3
5
4
6
6
7
7
8
-
9
-
10
11
11
-
12
12
13
-
14
3
15
-
16
11,12
17
-
18
-
19
3
20
-

Allowable Subject Matter
Claims 2, 8, 9, 11, 13, 15, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims disclose: determining that the process operates unacceptably based on determining that (i) the regression curve of the local minima data points has a positive slope, and (ii) a first data point of the first vital statistic exceeds a threshold value based on a logarithm function of the set of previously-measured data points of the first vital statistic of the process. These limitations in combination with the claim as a whole is patentably distinct over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art Ocariza (US 10,754,756) a method receives execution timelines that include nodes representing function calls and execution times from executing a first version of an application and a second version of the application. The method selects pairs of nodes from a first set of nodes from a first execution timeline and a second set of nodes from a second execution timeline. The method then iterates through the pairs of nodes to determine (1) whether a node in the second execution timeline is not included in the first execution timeline and has an execution time slower than a set difference; or (2) whether a first node in the second execution timeline has an execution time slower than a second node in the first execution timeline by the set difference. A critical graph is generated that defines a path of nodes that lead to a node that has been identified as a performance regression cause (Abstract).
Prior art Boyapalle (US 2017/0235622) discloses a method and information handling system configured to store, via a monitoring system data repository memory device, aggregate information handling system performance telemetry data crowd-sourced from a population of information handling systems and categorized into mapping classifications based on software application inventory and software application associations with drivers and libraries and to execute instructions, via an application processor, of an information handling system diagnostic platform in an intelligent configuration management system to obtain aggregate information handling system performance telemetry data for a performance characteristic of information handling systems having a first mapping classification corresponding to a client information handling system, and to construct, at the management information handling system, a performance characteristic baseline of operation across the aggregated telemetry data for one mapping classification and receive monitored telemetry data for the performance characteristic from the client information handling system and detect abnormal operation if the client information handling system monitored telemetry data for the performance characteristic exceeds a threshold deviation relative to the performance characteristic baseline (Abstract).
Prior art Ambichl (US 2017/0075749) automatically detects causal relationships between events describing different types of abnormal operation condition of monitored application components. A set of heterogeneous agents monitoring software, hardware and virtualization related operating conditions of monitored application components like services, processes, virtualized and concrete computer systems and virtualization infrastructure components. In addition, those agents also identify and monitor topology data in form of communication and structural dependencies of those components, like services calling other services, processes communicating with other processes over a computer network, processes providing services, computer systems running processes or virtualization infrastructure providing virtualized computer systems (¶0008).
Prior art Kimura (US 2015/0381433) discloses a management support method includes causing a first reference server to run a first application that is installed in each of a plurality of managed servers, causing a second reference to run a second application that is in an exclusive relation with the first application when the second application is present in any one of the plurality of managed servers, presenting a judgement result whether the second reference server is to be operated continuously by comparing an operating state of the first application on the first reference server and an operating state of the second application on the second reference server, and selecting whether the first application or the second application is to be operated in the first reference server when the judgement result is that the second reference server is not to be operated continuously (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES EHNE whose telephone number is (571)272-2471. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES EHNE/Primary Examiner, Art Unit 2113